Citation Nr: 0831406	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-24 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to April 
1972, June 1991 to September 1991, December 1995 to September 
1996, August 2001 to May 2002, and January 2003 to August 
2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 


FINDING OF FACT

The veteran's alleged in-service stressors have not been 
verified and cannot be verified by VA.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A.  § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Establishing service connection for PTSD requires specific 
findings.  These are (1) a current medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in- service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM-
IV).  Id.; see also 38 C.F.R. § 4.125(a) (2007).

Here, the veteran was diagnosed with PTSD by a VA 
psychologist in June 2005.  This case turns on the second 
required element listed above, the occurrence of an in-
service stressor.  

As discussed above, establishing service connection for PTSD 
requires credible supporting evidence that the claimed in-
service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans); Gaines v. West, 11 Vet. App. 
353 (1998) (Board must make a specific finding as to whether 
the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service 
in a combat zone does not establish that a veteran engaged in 
combat with the enemy.  Id.  Whether the veteran engaged in 
combat with the enemy is determined through the receipt of 
certain recognized military citations or other supportive 
evidence.  West v. Brown, 7 Vet. App. 70 (1994).

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).

Here, the veteran's service personnel records and Form DD-214 
do not reflect combat with the enemy.  The veteran's military 
occupation specialty (MOS) of "antennaman" is not clearly 
indicative of combat participation.  Nor do his service 
personnel records contain any indication that the veteran 
received any of the awards or citations presumptively 
indicative of engaging in combat with the enemy, such as, 
just for example, the Combat Infantryman Badge.  

The veteran asserted to a VA psychologist in a June 2005 
consultation that he was a military policeman who served as a 
military advisor to civilian Vietnamese security forces and 
sometimes saw combat.  He reported that he escorted convoys 
and that on one occasion, a nearby convoy was attacked.  A 
soldier was killed and several others wounded and the veteran 
exchanged fire with the enemy.  

However, the Board can find no evidence in the veteran's 
personnel records and DD-214 of that which the veteran 
asserts.  The DD-214 for the veteran's military service from 
1969 to 1972 records that the veteran was an antennaman.  

Additionally, the veteran has not provided any details 
regarding the alleged convoy attack that would allow VA to 
verify that the incident occurred, such as when and where the 
attacks took place and the unit or units involved.  Nor has 
the veteran provided statements from fellow soldiers who 
witnessed the attack and could corroborate the veteran's 
statements.  

Accordingly, the Board finds no objective basis to find that 
the veteran engaged in combat with the enemy, an "actual 
fight or encounter with a military foe or hostile unit or 
instrumentality".  The service record would only provide 
evidence against such a finding.  Therefore, there is no 
evidence that the veteran engaged in combat with the enemy.

The veteran's alleged in service stressors, described in a 
December 2006 statement submitted by the veteran, include 
possible infiltration by enemy soldiers at security 
communications sites, visiting a friend in the hospital and 
seeing badly wounded soldiers, and participating in the 
execution of several Viet Cong prisoners at a local village.  

The veteran discussed two additional in-service stressors at 
a March 2005 mental health consultation, asserting that a 
convoy he was escorting was once attacked by the enemy and 
that on another occasion he saw numerous dead bodies 
following a napalm attack by the United States.  

Because the record does not demonstrate that the veteran 
engaged in combat with the enemy, his alleged in-service 
stressors must be corroborated.

The Board has reviewed the veteran's statements in detail and 
finds that because of a lack of sufficient detail, the 
alleged stressors are of a nature that would be impossible to 
verify through official records.  

In his December 2006 statement, the veteran reported that 
while assigned to the 194th Military Police Detachment in Qui 
Nhon he was ordered to escort civilian guards off the base 
and prevent their replacements from entering as his superiors 
suspected an enemy infiltration on base due to an alleged 
enemy infiltration of "the security force in Pleiku".  The 
veteran has failed to provide VA with the dates of when this 
incident occurred or with the name of the security force in 
Pleiku that was allegedly infiltrated.  Without such 
information, it is impossible for VA to verify whether the 
alleged stressor actually occurred.  Nor has the veteran 
provided any other evidence to corroborate this alleged 
stressor.  

The Board finds that the veteran's stressors statements are, 
at best, vague, providing evidence against this claim. 

The veteran also alleges in his December 2006 statement that 
while he was in Vietnam, his friend, "R.S.", broke his 
back.  When the veteran visited R.S. in the hospital, he 
observed a number of badly wounded soldiers, one of whom died 
while R.S. was still in the hospital.  

While it might be possible to obtain R.S.'s service treatment 
records and verify that he broke his back while in Vietnam, 
there is no evidence of record to prove that the veteran 
actually visited R.S. in the hospital and no way in which the 
VA could confirm such a visit.  The veteran has not provided 
VA with statements from R.S., other fellow service members, 
or even hospital staff who could corroborate the events the 
veteran described.  The veteran's statements standing alone 
are not sufficient proof of the alleged in-service stressor.  
See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  Thus, there is no 
evidence to corroborate this alleged stressor and it is not 
verifiable through the assistance of VA.  

The veteran's December 2006 statement also describes his 
alleged participation in the murder of three Viet Cong 
prisoners in a Vietnamese village in Ban Me Thuot in January 
1971.  As the conduct the veteran describes is highly 
criminal in nature, it is totally unlikely to be recorded in 
official military records and is thus impossible to verify.  
There is no evidence of record of any official investigation 
or legal proceedings related to the incident which could 
verify that it took place.  There is simply no basis to 
confirm that the veteran murdered prisoners of war.  

The veteran has submitted a copy of a letter from a sergeant 
at a camp in Ban Me Thuot commending the veteran for his work 
as a vehicle mechanic.  While this letter proves that the 
veteran was in Ban Me Thuot in January 1971, it is not proof 
that he participated in the killing of three Viet Cong 
prisoners while he was there.  Thus, there is no evidence to 
corroborate this alleged stressor and it is not verifiable 
through the assistance of VA.  

During a March 2005 mental health consultation, the veteran 
described two additional in-service stressors.  He reported 
that he helped escort convoys in Vietnam and that one of the 
vehicles he was escorting was blown up by the enemy.  He also 
reported that he was involved in securing a hill after it had 
been napalmed and that he observed dead bodies everywhere.  

Once again, the veteran has not provided any details 
regarding when and where these alleged incidents occurred, 
making it impossible for VA to verify.  The veteran has also 
failed to provide any other evidence that these events 
occurred such as statements from fellow servicemen who 
witnessed the events.  Thus, there is no evidence to 
corroborate these alleged stressors and they are not 
verifiable through the assistance of VA.  

Further, the fact that the veteran's stressor statements 
change over time and are not always clear only diminish the 
veteran's overall creditability with the Board, undermining 
all claims, which the Board finds provides more evidence 
against these claims. 

The veteran has also submitted several photographs as 
evidence.  They show an unidentified man petting and riding 
an elephant, standing in front of a sign for the 361st Signal 
Battalion, and sitting on the ground at an unidentified 
location.  Although none of the photographs are labeled, the 
Board presumes that these are photographs of the veteran 
taken in Vietnam.  However, these photographs do not provide 
any evidence that the veteran's alleged stressors occurred.  
As such, they have no probative value.  

The Board has carefully considered the veteran's statements 
and the evidence of record, but the veteran's accounts do not 
provide sufficient information for VA to verify his alleged 
stressors through further research because he has given the 
VA no basis to research.  The veteran has not provided the 
necessary verification of his stressors or any evidence that 
he engaged in combat.  As this essential element of a service 
connection claim for PTSD has not been established, the 
veteran's claim must be denied.  The evidence as to that 
issue is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the elements of the claim, 
including notice of what is required to establish service 
connection.  The veteran must also be informed that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The VCAA duty to notify was partially satisfied prior to the 
RO's rating decision by way of a letter to the veteran in May 
2006 that informed him of what evidence was required to 
substantiate a service connection claim and of the veteran's 
and VA's respective duties for obtaining evidence, as well as 
how VA assigns disability ratings and effective dates.  

In July 2006, VA sent the veteran a letter explaining 
specifically what evidence is required to establish a service 
connection claim for PTSD.  This letter was also provided 
prior to the January 2007 rating decision.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records, as well as VA treatment records.  

The veteran has not been afforded an examination in this 
case, nor has VA obtained a medical opinion.  However, the 
question of whether the veteran has a current diagnosis of 
PTSD is not at issue.  A VA examination could not verify the 
occurrence of the in service stressors alleged in this case.  
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Hence, VA's 
duty to provide a VA examination or obtain a medical opinion 
has not been triggered.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


